Dewey, J.
The instructions asked on the part of the defendant were properly refused. It is not necessary that there should be so perfect a resemblance to the genuine handwriting of the party whose name is forged as would impose on persons having particular knowledge of the handwriting of such party, nor is it necessary that the officers of the bank upon which a check purported to be drawn would have probably been misled and deceived by it. The intent to defraud the bank may exist, and may be found by the jury, though the officers of the bank, from their better acquaintance with the genuine handwriting of the drawer, would readily have detected the check as a counterfeit one. The authorities to this point may be found in 2 Hale P. C. 289, n. Mazagora’s case, Russ. & Ry. 291; Sheppard’s case, Russ. & Ry. 169 ; 3 Greenl. Ev. § 103.

Exceptions overruled.